Citation Nr: 1113067	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-21 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to June 1979.  The Veteran died in December 2006.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.  The surviving spouse of a veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation (DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312 (2009).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

Here, the appellant has submitted medical opinions from Drs "C.H." and "L.R." stating that the Veteran's liver cancer may be related to Agent Orange exposure. 

Speculative medical opinions are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Simply stated, no one would suggest that it is "impossible" for the Veteran's liver cancer to be related to Agent Orange exposure, therefore, saying that
Veteran's liver cancer may be related to Agent Orange exposure says almost nothing.  The case critical question is whether the Veteran's service is at least as likely as not (50% or more) the cause of the Veteran's death.

However, the Board found that this medical report was sufficient to trigger VA's duty to assist the appellant by obtaining a medical opinion.  See 38 U.S.C.A. § 5103(a); Woods v. Peake, 520 F.3d 1345 (Fed. Cir. 2008). 

Accordingly, the issue of entitlement to service connection for the cause of the Veteran's death was remanded in January 2010 for a VA medical opinion.  The health care provider was asked to render an opinion as to whether it is at least as likely as not that a disability incurred in or aggravated by service, including herbicide exposure or the Veteran's service connection diabetes mellitus, was either the principal or a contributory cause of the Veteran's death.  

On remand, the examiner provided detailed opinions concerning a relationship, or lack thereof, between the Veteran's service connected diabetes mellitus and his liver cancer, as well as the significance of an elevated liver function test in service.  However, when addressing whether or not the Veteran's liver cancer could have developed a result of Agent Orange exposure in service, the examiner merely stated that hepatoma is not a presumptive result of the Veteran's Agent Orange exposure.  

This opinion is inadequate for two reasons.  First, a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Secondly, even if a claimed disability is not on the list of diseases subject to presumptive service connection due to exposure to an herbicide agent (which the Board was aware of when it remanded this case to the RO), service connection may be established by proof that the claimed disability was actually caused by exposure to an herbicide agent during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Here, the examiner failed to discuss whether, in this particular case, the Veteran's liver cancer was at least as likely as not caused or aggravated by exposure to Agent Orange or other herbicides in Vietnam.

The Court's have routinely vacated Board decisions on this basis. 

Accordingly, the case must be remanded so that this issue can be adequately addressed.  The Board deeply regrets the delay an additional remand will cause in adjudicating this claim, but it is necessary to ensure that VA's duty to assist the claimant has been satisfied.  

Additionally, on remand, the appellant should be sent a Power of Attorney clarification letter.  In June 2007, the appellant submitted a VA Form 21-22a appointing a private individual to represent her in her appeal.  It does not appear that this individual is a VA accredited representative or that he has filed a declaration that complies with the provisions of 38 C.F.R. § 14. 630.  On remand, the appellant should be provided an opportunity to either submit the appropriate paperwork for her chosen representative or select an accredited representative or service organization to represent her.  

Accordingly, the case is REMANDED for the following action:

1.  The case is referred to a VA health care provider, who is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that a disability incurred in or aggravated by service, including herbicide exposure or the Veteran's service connection diabetes mellitus, was either the principal or a contributory cause of the Veteran's death.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the opinion that he or she has reviewed the claims file.  The examiner is asked to provide a rationale for his or her opinion.  

2.  The appellant should be sent a Power of Attorney clarification letter and provided an opportunity to either submit the appropriate paperwork for her chosen representative or select an accredited representative or service organization to represent her.  

3.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

